MULHERN v. COAL COMPANY.
Per Curiam,
We have listened with interest to the earnest argument of the appellant’s counsel, but we are not persuaded that there was proof of negligence on the part of the company sufficient to go to the jury.
The competency of the engineer who made the hoist at the time of the accident was the controlling question. Next came the question whether if he was incompetent the company had knowledge of such incompetency. Upon these questions we concur in opinion with the learned judge of the court below, and affirm the judgment for the reasons he has so well stated.
The judgment is affirmed.
O’BOYLE v. COAL COMPANY.
Per Curiam,
April 23, 1894:
We affirm the judgment in this case upon the reasons given by the learned judge of the court below at the trial. It is identical in all its legal aspects with Mulhern v. The Lehigh Valley Coal Company just decided, grows out of the same unfortunate accident, and rests on the same facts. Employers are not insurers. The burden of showing negligence in cases like that before us is on the plaintiff, and without such proof of the ineompetency of the engineer, and of the knowledge of his incompetency by the company defendant as would support a verdict, the ease of the plaintiff was not made out.
The judgment is affirmed.